Citation Nr: 0207804	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.   

In January 2002 the veteran's representative raised the issue 
of entitlement to a separate disability rating for the 
veteran's right knee apart from the current service-connected 
residuals of a shell fragment wound to the lower right thigh.  
Because of the Board's decision below, the issue involving 
whether a separate rating is warranted for the right knee 
does not impact the veteran's claim for TDIU.  However, this 
claim must be addressed and is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post traumatic stress 
disorder is manifested by nightmares, intrusive thoughts, 
irritability, the need for treatment with psychotropic 
medication, and the need for psychotherapy every two weeks.  

3.  The veteran's service-connected PTSD results in 
impairment of his occupational ability.  

4.  The veteran is service-connected for:  post-traumatic 
stress disorder at a 70 percent rating; residuals of a shell 
fragment wound of the anterior right thigh at a 10 percent 
rating; and residuals of a shell fragment wound to the eight 
hip at a 10 percent rating.  The veteran is also service-
connected for malaria, enteritis, otitis media, tenia 
corporis, and the residuals of a shell fragment wound to the 
right arm all at noncompensable (0%) disability ratings.  

5.  The veteran's combined service-connected disability 
rating is 80 percent.  

6.  The veteran meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

7.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, and not in excess 
thereof, for post traumatic stress disorder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130 and Diagnostic Code 9411 (2001).  

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met. 38 C.F.R. 
§§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claim and apprised of the applicable 
regulations for rating PTSD and determining eligibility for 
individual unemployability (TDIU).  Also, the VCAA primarily 
affects claims for service connection while the veteran's 
claims involve rating his service-connected PTSD and the 
question of whether he is employable.  

II.  Post Traumatic Stress Disorder

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran served in the Marine Corps.  He saw combat duty 
in Vietnam.  He was wounded in action and was awarded the 
Purple Heart and the Combat Action Ribbon.  As a result of 
the stress of this combat service the veteran developed post 
traumatic stress disorder.  

In October 1994 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported nightmares and intrusive 
thoughts of his experiences in Vietnam.  He also indicated he 
had depressed mood, irritability, poor temper control, and 
difficulty with his concentration.  He reported a sporadic 
post-service work history involving mostly menial labor jobs, 
but most recently working as an automobile mechanic for his 
brother.  Mental status examination revealed the veteran was 
oriented.  He reported some visual hallucinations related to 
his Vietnam experiences.  He reported two past suicide 
attempts, but denied current homicidal ideation.  His memory 
was intact, but insight was limited and judgment was only 
fair.  The diagnosis was post traumatic stress disorder and 
dysthymia.  The examiner evaluated the veteran's degree of 
impairment as being "mild to moderate."  

In conjunction with the October 1994 VA psychiatric 
examination, physiological testing and examination by a VA 
psychologist were also conducted.  Again the veteran reported 
symptoms of depression, irritability, nightmares, intrusive 
thoughts along with heightened vigilance and survival guilt.  
The veteran reported that he had left jobs in the past 
because of physical altercations brought on by his 
irritability.  The diagnosis was PTSD.  

In September 1997 another VA psychiatric examination of the 
veteran was conducted.  He reported doing occasional odd jobs 
at a grocery store in exchange for free rent.  He also 
reported being fired from his brother's automobile garage for 
fighting with the other employees.  He continued to report 
nightmares, intrusive thoughts of his Vietnam experiences, 
and decreased range of mood and emotions.  Mental status 
examination revealed that the veteran was oriented.  However, 
affect was restricted and he became tearful when describing 
his experiences in Vietnam.  The veteran also reported 
difficulty concentrating and having irritability which often 
resulted in angry outbursts.  The diagnosis was PTSD.  A 
Global Assessment of Functioning Scale (GAF) score of 58 was 
assigned.  The examiner indicated that the veteran "has a 
history of chronic PTSD symptoms that appear to impair both 
social and occupational functioning.  

At this point the Board notes that the definition of a GAF 
score of 58 is "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  

The veteran receives treatment on a regular basis for his 
service-connected PTSD.  in January 1998 the veteran's 
treating VA psychiatrist submitted a letter which indicated 
that the "veteran's emotional, psychological, and 
physiological and social conditions have created stressors 
that are nearly insurmountable for him.  He is socially 
impaired and the way he thinks will not allow him, at this 
time, to maintain a job."  

In March 1999 the most recent VA psychiatric examination of 
the veteran was conducted.  The examiner noted that the 
veteran was seen on a regular basis at the VA medical center 
for psychiatric treatment and the veteran was prescribed 
psychotropic medication to treat the symptoms of his service-
connected PTSD.  The veteran still reported nightmares and 
intrusive thoughts about his Vietnam experiences, but he 
reported that medical treatment with Prozac had controlled 
his irritability to a large degree.  He denied working since 
1996, when he was fired by his brother from his job as an 
automobile mechanic.  The examiner indicated that the veteran 
had the insight to deal with his problems relating to 
coworkers and that with sufficient effort on the veteran's 
part he would be employable.  Mental status examination 
revealed that the veteran was oriented, with no 
hallucinations, delusions, suicidal ideation, or homicidal 
ideation.  No thought process abnormality was noted.  The 
veteran's mood was even and his affect was consistent with 
mood.  Memory, recall, and abstract thinking abilities were 
intact.  The diagnosis was PTSD.  A Global Assessment of 
Functioning Scale (GAF) score of 65 was assigned.  The 
examiner indicated that "I do not feel that the veteran is 
sufficiently impaired by any of his PTSD type symptoms, such 
that he will be considered as unable to pursue gainful 
employment at this time."

The Board notes that the definition of a GAF score of 65 is 
"some mild symptoms (e.g., depressed mood  and mild 
insomnia) OR some difficulty in social, occupational, or 
school (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well has some 
meaningful interpersonal relationships."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  

In July 199 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  He testified that he 
had mood swings and irritability and that he would get in to 
arguments and fights at work which resulted in him being 
fired.  He also testified that he still experienced other 
PTSD symptoms such as nightmares and intrusive thoughts of 
Vietnam.  His testimony essentially restated the symptoms 
reported, and the treatment noted, in the above mentioned VA 
examination reports.  

The veteran's VA psychiatric treatment records from 1998 and 
1999 reveal treatment for PTSD on a regular basis.  He 
generally requires an individual therapy session every 2 
weeks and he is prescribed medication including Prozac to 
treat his symptoms.  Review of these records reveals that 
there has been difficulty stabilizing the veteran's PTSD 
symptoms.  At times the veteran shows improvement, then at 
times he has relapses of increased irritability and 
nightmares.  The Board finds a July 1999 treatment record 
particularly interesting.  This record states that the 
veteran "was depressed because he is having physical 
problems from the wounds he suffer[ed] in Vietnam  . . . He 
cannot work because of the pain in his knees and back.  . . . 
.  He mention[ed] that he is having nightmares as well and 
need to see the doctor for meds to help with the 
nightmares."  

The service connected post traumatic stress disorder is 
currently rated as 50 percent disabling under diagnostic code 
9411.  That rating contemplates PTSD with "occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  The next higher rating of 70 percent 
contemplates "occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  Finally, a 100 percent 
rating contemplates "total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(2001) 

In the present case the evidence of record supports an 
increased rating of 70 percent for the veteran's service-
connected PTSD.  The evidence presented indicates that the 
veteran was fired from a job as a mechanic at his brother's 
garage for fighting with other employees.  This is attributed 
to the veteran's PTSD symptoms of irritability.  The more 
recent VA examination reports reveal that much of the 
veteran's PTSD symptomatology is under control.  However, VA 
treatment records reveal that the control of the veteran's 
symptoms is achieved by individual psychotherapy every 2 
weeks and the use of psychotropic medication to control his 
mood and his nightmares.  Moreover, review of the treatment 
records reveals that the veteran's symptoms have not 
stabilized.  At points he shows improvement, and then at 
points he has recurrence of severity of some symptoms.  It is 
clear from the totality of the medical evidence of record 
that the veteran's PTSD does result in difficulty in adapting 
to a worklike setting.  As such, the evidence of record 
supports an increased rating of 70 percent for his service-
connected PTSD.  

The evidence of record does not support a grant of a 
schedular 100 percent rating for the veteran's service-
connected PTSD.  The recent VA examination and the VA 
treatment records clearly show that the veteran's PTSD 
symptoms are controllable with proper medical management.  
The evidence does not show that the veteran has total 
occupational and social impairment as contemplated by the 100 
percent rating.  There is no impairment of thought process, 
disorientation, and no indication of danger to self or 
others.  As such, the preponderance of the evidence is 
against a 100 percent schedular rating for the veteran's 
service-connected PTSD.  

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. §§ 
3.340, 4.16(a) (2001). However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2001).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that in determining whether appellant is 
entitled to a total disability rating based upon individual 
unemployability, neither the appellant's non-service- 
connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992). The Board's task was to 
determine whether there are circumstances in this case apart 
from the non-service-connected conditions and advancing age 
which would justify a total disability rating based on 
unemployability.  In other words, the BVA must determine if 
there are circumstances, apart from non-service- connected 
disabilities, that place this veteran in a different position 
than other veterans with the same combined disability rating. 
See 38 C.F.R. § 4.16(a) (1992).  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1995).

Because of the Board's decision above, the veteran is 
service-connected for post traumatic stress disorder at a 70 
percent disability rating.  He is also service-connected for:  
the residuals of a shell fragment wound of the anterior right 
thigh at a 10 percent rating; and the residuals of a shell 
fragment wound to the eight hip at a 10 percent rating.  The 
veteran is also service-connected for malaria, enteritis, 
otitis media, tenia corporis, and the residuals of a shell 
fragment wound to the right arm all at noncompensable (0%) 
disability ratings.  The combined rating for the veteran's 
disabilities is 80 percent.  38 C.F.R. § 4.25, Table I 
(2001).  Therefore, the appellant meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (2001).

In Van Hoose, the Court noted that the "sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, 4 Vet. App. at 363; See also, 38 C.F.R. § 4.16(a) 
(2001).

The veteran has a ninth grade education and has experience 
working as an automobile mechanic.  Other than work as a 
mechanic the veteran appears to have only held low or 
unskilled positions such as that of a truck driver.  He last 
worked full time in February 1996.  He has not attempted to 
work since then.  

The Board finds two pieces of evidence very persuasive in the 
present case.  The January 1998 letter from the veteran's 
treating VA psychiatrist states that the "veteran's 
emotional, psychological, and physiological and social 
conditions have created stressors that are nearly 
insurmountable for him.  He is socially impaired and the way 
he thinks will not allow him, at this time, to maintain a 
job."  This letter refers to the veteran's psychiatric 
disorder, his service-connected PTSD, and physical problems.  
The July 1999 VA treatment note states that the veteran "was 
depressed because he is having physical problems from the 
wounds he suffer[ed] in Vietnam  . . . He cannot work because 
of the pain in his knees and back.  . . . .  He mention[ed] 
that he is having nightmares as well and need to see the 
doctor for meds to help with the nightmares."  The Board 
must assume that this note refers to the veteran's right knee 
pain and right hip pain.  The veteran is service-connected 
for both of these disabilities at a 10 percent rating each.  
The Board construes these two medical records as indicating 
that the veteran is unemployable as a result of the 
combination of the symptoms from his service-connected PTSD 
and his service-connected right hip injury and right knee 
injury.  While no single service-connected disability renders 
the veteran's totally disabled warranting a 100 percent 
schedular disability rating, the combination of several of 
his service-connected disabilities render the veteran 
unemployable.  This is the exact circumstance contemplated by 
a TDIU rating.  38 C.F.R. § 4.16(a) (2001).

The veteran is unemployable due to his service-connected 
disabilities.  The medical evidence of record indicates that 
he is incapable of doing productive work.  His PTSD limits 
his ability to work around others and service-connected 
orthopedic injuries limit his ability to do the only skilled 
work he is trained for.  In short, the evidence shows that 
the appellant is precluded from substantially gainful 
employment due to his service-connected disabilities.  The 
Board concludes that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted under 38 C.F.R. § 4.16.


ORDER

An increased rating of 70 percent, and not in excess thereof, 
is granted for post traumatic stress disorder (PTSD), subject 
to the law and regulations governing the payment of monetary 
awards.  

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU) is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

